ORDER
Abbas Hassain brought suit against a number of corporate and governmental defendants alleging that they polluted his neighborhood as part of a campaign of “environmental genocide and environmental racism.” The district court construed Hassain’s claims as brought under the citizen-suit provisions of the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), 42 U.S.C. § 9659, and the Resource Conservation and Recovery Act (RCRA), 42 U.S.C. § 6972, but dismissed his amended complaint for failure to state a claim, in part because it sought only monetary damages — $100,000,000 in compensatory damages and $20,000,000 in punitive damages from each defendant — -which the court held are not recoverable in a citizen’s suit.
Hassain has not challenged the district court’s characterization of his claims, nor has he suggested that his amended complaint seeks other forms of relief, such as injunctive relief, recoupment of clean-up costs, or civil penalties payable to the government. Because the type of damages Hassain seeks cannot be recovered in a citizen’s suit, his complaint was properly dismissed. See 42 U.S.C. §§ 6972(a)(2) (allowing injunctive relief and civil penalties in citizen suits), 9659(c) (same); Meghrig v. KFC Western, Inc., 516 U.S. 479, 484, 116 S.Ct. 1251, 134 L.Ed.2d 121 (1996) (RCRA’s citizen suit provision allows private citizens to seek mandatory or prohibitory injunctions, but not damages); Walls v. Waste Res. Corp., 761 F.2d 311, 315-16 (6th Cir.1985) (42 U.S.C. § 6972(a) does not permit private actions for damages); see also Middlesex County Sewerage Auth. v. Nat’l Sea Clammers Ass’n, 453 U.S. 1, 101 S.Ct. 2615, 69 L.Ed.2d 435 (Federal Water Pollution Control Act and Marine Protection, Research, and Sanctuaries Act do not permit private suits for monetary relief).
AFFIRMED.